Citation Nr: 1030036	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-43 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for residuals of a left hand burn prior to December 17, 
2008.  

2.  Entitlement to an initial disability rating in excess of 30 
percent for residuals of a left hand burn after December 17, 
2008.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge 
in June 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in October 2008 for further 
development and is now ready for disposition.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire time on appeal, the Veteran's 
peripheral neuropathy of the left hand has been incomplete and 
moderate; severe incomplete paralysis has not been shown.

2.  Throughout the entire time on appeal, the Veteran's left hand 
disability has also been manifested by limitation of motion of 
the index finger with a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm.  

CONCLUSIONS OF LAW

1.  Prior to December 17, 2008, the criteria for a disability 
rating of 30 percent, and no higher, for incomplete paralysis of 
the peripheral nerves of the left hand have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8512 (2009).

2.  After December 17, 2008, the criteria for a disability rating 
in excess 30 percent for incomplete paralysis of the peripheral 
nerves of the left hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.124a, Diagnostic Code 8512 (2009).

3.  The criteria for a separate 10 percent rating, and no higher, 
for limitation of motion of the index finger of the left hand 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's claims arise from his disagreement with the initial 
evaluation following the grant of service connection for 
residuals of a left hand burn.  The United States Court of 
Appeals for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO obtained VA 
outpatient treatment reports and Social Security Administration 
records.  In addition, the Veteran submitted statements on his 
behalf, and, in June 2008, he was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Veterans Law Judge.  Moreover, specific VA medical examinations 
regarding the Veteran's left hand disorder were conducted in 
October 2002, September 2003, February 2005, December 2008, and 
December 2009.  The Board further finds that these VA 
examinations are adequate for rating purposes; specifically, the 
VA examiners interviewed the Veteran and conducted a physical 
examination.  Importantly, there is no indication that the 
Veteran's past medical history or that any relevant fact was 
misstated in either of these examinations.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

In addition to the regulations discussed above, the Board 
acknowledges that in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare- ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (providing that "functional loss due to pain is to 
be rated at the same level as the functional loss when flexion is 
impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

At the outset, the Board notes that the Veteran is appealing the 
initial disability ratings assigned for his left hand disorder.  
As such, the claims require consideration of the entire time 
period involved and contemplation of staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, prior to December 17, 2008, the Veteran is currently 
assigned an initial disability rating of 20 percent for his left 
hand disability under Diagnostic Code 7801-8512 for mild 
incomplete paralysis.   An initial rating of 30 percent has been 
assigned after December 17, 2008, for moderate incomplete 
paralysis.  

Significantly, the provisions of 38 C.F.R. § 4.124a, which apply 
to the rating of diseases of the peripheral nerves, expressly 
provide for the application of different rating criteria 
depending upon whether a veteran's minor (non-dominant) or major 
(dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2009).  Because the Veteran in 
this case is right-hand dominant (see Hearing Transcript (T.) at 
p. 4 and March 1957 Enlistment Examination, both providing that 
the Veteran is "right-handed"), his left hand disability 
affects his minor, non-dominant side.  Accordingly, under 38 
C.F.R. § 4.124a, Diagnostic Code 8512, for a minor (non-dominant) 
side, the evidence must demonstrate moderate incomplete paralysis 
of the lower radicular group for a 30 percent disability rating, 
and severe incomplete paralysis for the next-higher 40 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8512.

After carefully reviewing the evidence of record, the Board finds 
that, throughout the entire appeal period, the Veteran's left 
hand disorder was manifested by symptoms more nearly 
approximating moderate incomplete paralysis of the peripheral 
nerves.  Beginning with the VA examination in February 2005, and 
in all subsequent VA examinations, the Veteran consistently 
reported feelings of "pins and needles" in his left hand.  
According to a December 2009 VA examination, the only VA 
examination of record expressly evaluating his neurological 
complaints, a diagnosis of "peripheral neuropathy, 
incomplete[]/moderate" was diagnosed.   

In determining whether these symptoms were present prior to the 
December 17, 2008, the Board finds it significant that, although 
the Veteran denied numbness and tingling in a February 2005 VA 
examination, he did complain of experiencing "decreased 
sensation in the cold."  Additionally, in an even earlier 
October 2002 VA examination, a comparison of simultaneous grip 
strength revealed a slightly less grip strength in the left hand.  
This evidence suggests that his impairment did not immediately 
increase in severity on December 17, 2008, so as to only warrant 
a 30 percent rating for moderate incomplete paralysis as of this 
date.  Rather, as the Veteran had a long history of complaints of 
decreased sensation and strength in the left hand, the Board 
finds that the evidence demonstrates moderate incomplete 
paralysis prior to December 17, 2008.  Thus, resolving doubt in 
the Veteran's favor, he meets the criteria for the assignment of 
a 30 percent for both of the time periods on appeal.

The Board has also considered whether his neurological symptoms 
warrant a higher rating for "severe" incomplete paralysis under 
Diagnostic Code 8512 throughout the appeal period, but finds that 
his symptoms have been no more than moderate.  In this regard, 
the Board places significant probative value on the December 2009 
diagnosis of "moderate" incomplete peripheral neuropathy.  In 
addition, in a December 2008 VA examination, the Veteran reported 
difficulty, but not impossibility, in buttoning his pants and 
tying his shoes.  This demonstrated functional ability, coupled 
with the fact that all VA examinations noted only a "mild to 
moderate" decrease of range of motion and strength, do not 
support a finding of severe, incomplete paralysis of the left 
hand.  As such, throughout the entire appeal period, a disability 
rating in excess of 30 percent is not warranted for peripheral 
neuropathy.

The Board has also considered whether the Veteran is entitled to 
a separate compensable rating under any other relevant Diagnostic 
Codes.  In first considering whether he is entitled to a separate 
rating for loss of range of motion of the fingers, and/or thumb, 
a 10 percent rating will be assigned for limitation of motion of 
the thumb with a gap of one to two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers 
(Diagnostic Code 5228).  38 C.F.R. § 4.71a, Limitation of Motion 
of Individual Digits (2009).  Additionally, a 10 percent rating 
is also warranted for limitation of motion of the index or long 
finger, with a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by more 
than 30 degrees (Diagnostic Code 5229).  Id.  

In this case, decreased range of motion of the left hand has been 
reflected in each of the Veteran's VA examinations.  See October 
2002, September 2003, February 2005, December 2008, and December 
2009 VA examinations (all noting a mild to moderate decrease in 
range of motion.)  In first determining whether a separate 
compensable rating is warranted for limited motion of the thumb, 
the September 2003 VA examination expressly indicated that he was 
[a]ble to touch the thumb to the tips of each finger of each 
hand."  As such, a compensable rating for limitation of the 
thumb is not warranted under Diagnostic Code 5228.

However, the most recent VA examination of December 2009 
expressly noted that the limitation of motion of the index finger 
created a gap of more than one inch between the fingertip and the 
proximal transverse crease of the palm.  Thus, he meets the 
criteria for a separate, 10 percent rating under Diagnostic Code 
5229 for limited motion of the index or long finger.  

Moreover, the Board notes that 10 percent is the maximum rating 
authorized under Diagnostic Code 5229 for limitation of motion of 
the index or long finger for either the dominant or non-dominant 
hand.  38 C.F.R. § 4.71a.  The Court has held that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, it is 
not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, 
the Board need not discuss whether a rating in excess of 10 
percent is warranted under this provision.  

Notwithstanding the above, the Board has also considered under 
other Diagnostic Codes involving the evaluation of ankylosis of 
single or multiple digits of the hand, which may provide a basis 
for higher evaluations for the hand.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health 68 (4th ed. 1987)).  In this case, the 
Veteran has demonstrated decreased range of motion of essentially 
all of the digits of the left hand, but ankylosis has not been 
demonstrated.  The most recent December 2009 VA examination 
succinctly stated, "No ankylosis."  As such, a higher 
evaluation for ankylosis of single or multiple digits of the left 
hand is not warranted.

Finally, because the Veteran's service-connected disability 
resulted from an in-service burn and he was originally assigned a 
10 percent rating under Diagnostic Code 7801 for a deep scar 
resulting in limited range of motion, the Board has considered 
whether a separate compensable rating may be warranted under the 
provisions of 38 C.F.R. § 4.118, which govern skin disabilities.  

During the course of the appeal, however, these regulations were 
amended in August 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 
2002).  When a law or regulation changes during the pendency of a 
Veteran's appeal, the version most favorable to the Veteran 
applies, absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   Thus, the Board will 
proceed with consideration of this appeal, applying the version 
of the criteria which is more favorable to the Veteran, subject 
to the effective date limitations, such that previous criteria 
can be used during the entire rating period while amended 
criteria can only be used from their effective date.  VAOPGCPREC 
3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the skin provisions were again revised 
effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 
2008).  However, as set forth in the Federal Register, the 
revised criteria apply to all applications for benefits received 
by VA on or after the effective date of October 23, 2008.  See 73 
Fed. Reg. 54,710 (Sept. 23, 2008).  Accordingly, because the 
Veteran's claim was received prior to October 23, 2008, and he 
has not specifically requested a review under those regulations, 
the 2008 revisions are not for application in this case. 

In any event, the Board finds that a separate, compensable rating 
for a scar is not warranted under either the pre-amended or 
amended skin regulations.  Specifically, in October 2002 and 
September 2003, the VA examiners noted that a "[c]lose 
examination of the skin left to right reveals no residual 
evidence of any burn and the skin on both hands is bilaterally 
symmetrical."  Additionally, the December 2008 VA examination 
also provided that there were "[n]o skin changes or scars."  
Because this evidence does not demonstrate the existence of a 
residual scar, the Veteran is not entitled to a separate, 
compensable rating for scars under either the pre-amended or 
amended skin regulations.  

In conclusion, the Board grants an increased rating to 30 
percent, but no higher, prior to December 17, 2008, for moderate 
peripheral neuropathy, under Diagnostic Code 8512.  In addition, 
the Board finds that a separate, 10 percent rating under 
Diagnostic Code 5229 for limitation of motion of the index or 
long finger is also warranted.  His appeals are granted to this 
extent.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's left hand disorder.  In fact, at his 
June 2008 hearing, he testified that he had not sought treatment 
for his left hand at either a VA treatment facility or with a 
private physician since 2005.  See T. at p. 7.  Further, the 
record weighs against a finding of occupational impairment or 
average industrial impairment that is in excess of that 
contemplated by the assigned rating criteria.  Specifically, all 
of the VA examiners categorized his status post burn residuals of 
decreased in range of motion, strength, and degenerative joint 
disease as "mild to moderate."  Moreover, the Board finds the 
rating criteria for disabilities of the hand and fingers 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability picture is adequately contemplated by the rating 
schedules, and the assigned schedular evaluation is, therefore, 
adequate.

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disability under 38 C.F.R. § 
3.321 is not warranted.


ORDER

Prior to December 17, 2008, an initial rating of 30 percent for 
residuals of a left hand burn is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

After December 17, 2008, an initial rating in excess of 30 
percent for residuals of a left hand burn is denied.

A separate, 10 percent rating for limitation of motion of the 
index finger of the left hand is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to TDIU so that he is afforded every 
possible consideration.  Specifically, the Board finds that 
further development is necessary prior to adjudicating the claim.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
in a June 2008 statement, the Veteran reported that, due to his 
left hand disability, he was no longer able to work.  Therefore, 
the Board finds that the issue of TDIU has been raised by the 
Veteran and is, thus, properly before the Board by virtue of his 
increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that TDIU may be granted upon a showing that the Veteran 
is unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his or her service-
connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  However, there is insufficient evidence of record 
regarding whether his service-connected disabilities, alone or in 
aggregate, render him unable to secure or follow a substantially 
gainful occupation.  

In this case, the Veteran has submitted statements of 
unemployability, asserting that he has been unable to work as a 
result of his service-connected left hand disability.  He 
explained in June 2008 statement that his hand was becoming 
"non-functioning" and that, as a result, he can "no longer be 
gainfully employed."  Unfortunately, while the Veteran underwent 
VA examinations in October 2002, September 2003, February 2005, 
December 2008, and December 2009 to evaluate the severity of his 
service-connected disability, these examinations did not 
adequately discuss the effect of his left hand disability on 
employment.   Rather, the examinations simply referenced the fact 
that he was retired and not working due to a nonservice-connected 
heart disorder.  However, it is important to note that he 
indicated in his June 2008 hearing testimony that he was 
prevented from work due to a nonservice-connected heart disorder 
and his service-connected left hand disability.  T. at p. 5.  
Thus, the fact that he may have a nonservice-connected heart 
disorder that affects his ability to work is not dispositive of 
the issue of whether his left hand disability is of such a 
severity, in and of itself, so as to render him unemployable.  
Moreover, pursuant to 38 C.F.R. § 3.341(a) (2009), age is not a 
factor for consideration in determining entitlement to TDIU, so 
the simple notation that the Veteran was retired or not working 
does not constitute an adequate evaluation of occupational 
impairment.

In light of the evidence of unemployability of record, a specific 
VA examination and opinion is required to determine, to the 
extent possible, that any of the Veteran's service-connected 
disabilities, especially his left hand disorder, precludes 
substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA 
examination to determine whether, without 
regard to his age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, including his 
residuals of a left hand burn, either alone or 
in the aggregate, render him unable to secure 
or follow a substantially gainful occupation.  

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the requested opinion cannot be 
made without resorting to speculation, the 
examiner must state this and specifically 
explain why such opinion cannot be provided 
without resort to speculation.  

2.  Thereafter, the claim for TDIU should 
then be adjudicated by the agency of original 
jurisdiction.  If the benefit sought on 
appeal is not granted, a statement of the 
case shall be issued and the Veteran and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be then returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


